Title: To Thomas Jefferson from John Banister, Jr., 27 August 1786
From: Banister, John, Jr.
To: Jefferson, Thomas



Dear Sir
Nantes August 27th 1786

I arrived here some days since after a very leisurly ride along the sea coast which lies between this and Bordeaux, in which I have made it my business to acquire every information respecting the productions manufactures and commerce of this part of France. The objects of manufacture are numerous but they are in a state of infancy almost inconceivable. I am however of opinion that when our commerce has acquired a little more stability; we, particularly in Virginia, shall find a market for many of our raw materials at present in no estimation. This will lay open numberless resources to the possessors of lands in America of which they have at present no idea. Our wool and cotton, for instance, require little labor in cultivating, and are in no kind of estimation because no one has ever made trial of them in foreign markets. I mention these as instances where twenty others might be adduced of much more immediate consequence. Since my arrival here I have been again unwell which will lengthen my stay. Could my health permit I should relish greatly my fathers plan of my passing some time in Italy and I still have some hopes as I am certainly better than when I left England. Accept Dear Sir my warmest acknowlegment for your friendly offers of which I shall ever entertain the highest sense. I am with the greatest respect Yours,

Jno. Banister Junr.


P.S. Be pleased to direct to the care of Mr. Carnes.

